Citation Nr: 1010395	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  03-29 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the Veteran's service-
connected low back and left knee disabilities.  

2.  Entitlement to a disability rating in excess of 20 
percent for a low back disability.  

3.  Entitlement to a disability rating in excess of 10 
percent for a left knee disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1978 to June 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico.  This claim was previously remanded by the 
Board in March 2008 for additional evidentiary development.  

The Veteran's psychiatrist provided testimony at a hearing in 
April 2006 at the RO in San Juan, Puerto Rico.  A written 
transcript of this hearing was prepared and incorporated into 
the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Psychiatric Disorder

In March 2008, the Board remanded the Veteran's claim so that 
an addendum to the September 2006 VA psychiatric examination 
could be provided.  Specifically, the claims file was to be 
returned to the VA examiner(s) who conducted the September 
2006 VA psychiatric examination (or, if unavailable, to 
another appropriate VA reviewer), so that an opinion 
regarding etiology could be provided that was supported by a 
rationale based on sound medical principles.  

A letter from the San Juan VA Medical Center dated December 
2008 demonstrates that the requested opinion was cancelled on 
two separate occasions because the record did "not appear to 
include new evidence that could change the opinion already 
given."  However, the March 2008 remand indicated that VA 
needed a medical opinion that was supported by sufficient 
reasons and bases.  

The September 2006 VA examination report indicates that it 
was less likely as not that the Veteran's depressive disorder 
was caused by or a result of his service-connected low back 
and left knee disabilities.  The rationale for this opinion 
was based, in part, on the fact that the 1998 psychiatrist 
did not describe the etiology of the diagnosed condition, nor 
relate it to the Veteran's service-connected disabilities.  
As indicated in the prior Board remand, this opinion was not 
based on sound medical principles, but rather on factual 
findings that the examiners were not asked to make.  In other 
words, the examiner stated facts from the record without 
offering a medical opinion as to how these facts, from a 
medical perspective, demonstrated that the Veteran's 
psychiatric disorder was not secondary to either his service-
connected low back disability or left knee disability.  

Additionally, the March 2008 Board remand instructed the 
examiner to specifically discuss the February 2001 opinion of 
Dr. Juarbe in the addendum.  This was not addressed during 
the September 2006 examination, aside from the blanket 
statement that this opinion had been extensively reviewed.  
An opinion discussing Dr. Juarbe's February 2001 opinion is 
still necessary before appellate review may proceed.  

Since the requested opinion was not provided, further remand 
is necessary in this case.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) (remand by the Board confers on an appellant 
the right to VA compliance with the terms of the remand order 
and imposes on the Secretary a concomitant duty to ensure 
compliance with those terms).  

Low Back and Left Knee Disabilities

The Veteran contends that he is entitled to increased 
disability ratings for his service-connected low back 
disability and left knee disability.  However, due to the 
length of time since the Veteran was last examined for these 
disabilities, a remand is necessary so that the Veteran may 
be afforded the opportunity to appear for a more recent VA 
examination.  

The Veteran was last afforded VA examination for the above 
disabilities in August 2006.  The duty to conduct a 
contemporaneous examination is triggered when the evidence 
indicates that there has been a material change in disability 
or that the current rating may be incorrect.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran 
is entitled to a new examination after a 2 year period 
between the last VA examination and the Veteran's contention 
that the pertinent disability had increased in severity).  
Since the last VA examination of record is more than three 
years old, the Veteran should be provided with the 
opportunity to appear for new VA examinations.  

Furthermore, VA has not obtained any treatment records since 
October 2006.  The Veteran has submitted several records of 
his own from as recently as December 2007, demonstrating that 
the Veteran has continued to seek treatment with VA for this 
disability.  Therefore, attempts to obtain any medical 
evidence that has been developed since October 2006 should be 
made before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to submit 
or identify any additional evidence he has 
in support of his claims.  In addition, VA 
treatment records since October 2006 
should be obtained and incorporated into 
the claims file.  

2.  After completion of the above, the 
claims folder should be returned to an 
appropriate VA reviewer.  In an addendum, 
the reviewer should provide an opinion as 
to whether it is at least as likely as not 
that the Veteran's psychiatric disorder(s) 
is causally related to the Veteran's 
service-connected low back disability 
and/or his service-connected left knee 
disability.  

The addendum must contain a complete 
rationale for the opinion offered, 
specifically addressing the evidence of 
record and how it relates to the 
etiological manifestations of the 
Veteran's psychiatric disorder.  The 
addendum must also include a discussion of 
the opinions of Dr. Juarbe dated February 
2001 and September 2008, as well as his 
testimony of April 2006.  

3.  The Veteran should be afforded a VA 
examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected low back disability.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should set 
forth all orthopedic symptomatology 
associated with the Veteran's low back 
disorder, including loss of range of 
motion during flare-ups, and any 
associated neurologic symptomatology, 
assuming such symptomatology exists.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the low back.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

4.  The Veteran should also be afforded a 
VA examination with the appropriate 
specialist(s) to determine the current 
level of disability due to his service-
connected left knee disability.  Again, 
the claims folder should be made available 
to the examiner for review before the 
examination.  The examiner should set 
forth all orthopedic symptomatology 
associated with the Veteran's left knee 
disorder, including loss of range of 
motion during flare-ups, and any 
associated neurologic symptomatology, 
assuming such symptomatology exists.  

The examiner should also render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the left knee.  If pain on 
motion is observed, the examiner should 
indicate the point at which pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the Veteran 
likely experiences functional loss or any 
additional loss of range of motion due to 
pain or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use.  

5.  After completion of the above, the 
claims should be reviewed in light of any 
new evidence.  If the claims are not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


